DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,107,297 to Hayman.
Re-claims 12 and 23, Hayman discloses a unit for detecting a filling level of a liquid in a container, comprising: a float gauge 5 which carries at least one permanent magnet 4; a switching unit 1 that: includes a first switch terminal 3, a second switch terminal 2, and a connecting section that is switchable (this is the opposing ends of 2 and 3 that contact each other upon actuation), by the permanent magnet, to connect the first switch terminal and the second switch terminal to each other; the unit 1 is fastened in or at the container; an energizable magnetic device 11 that, in response to an actuation of the energizable magnetic device generates a magnetic field that will connect the first switch terminal and the second switch terminal to each other when the switching unit is functional (if the bulb fails to light, this is an indication that a fault is present in the electrical circuit, see page 3 lines 10-16, thus indicating the unit is not functional, thus a lighting of the bulb indicates a functional unit); and a first end of the energizable magnetic device is electrically connected to the first switch terminal 3 (such as by line 21) and a second end of the energizable magnetic device is electrically connected (such as along line 9) to the second switch terminal 2 for application of voltage to the energizable magnetic device via the first and second switch terminals.  
Re-claim 13, the magnetic device is an energizable coil, see figure.
Re-claim 14, the coil 11 is coaxial with respect to the switching unit 1.
Re-claim 21, Hayman discloses a braking system for a motor vehicle, comprising: a hydraulic circuit which includes at least one container storing and providing brake fluid, the container includes a unit 1 for detecting a filling level of the brake fluid in the container, the unit including: a float gauge 5 which carries at least one permanent magnet 4; a switching unit that 1: includes a first switch terminal 3, a second switch terminal 2, and a connecting section that is switchable, by the permanent magnet, to connect the first switch terminal and the second switch terminal to each other; the unit 1 is fastened in or at the container; an energizable magnetic device 11 that, in response to an actuation of the energizable magnetic device generates a magnetic field to the connect the first terminal switch and the second terminal switch to each other; a first end of the energizable magnetic device is electrically connected (via line 21) to the first switch terminal 3 and a second end of the energizable magnetic device is electrically connected (via line 9) to the second switch terminal 2 for application of voltage to the energizable magnetic device via the first and second switch terminals.
Re-claim 25, Hayman discloses a unit for detecting a filling level of a liquid in a container, comprising: at least one float gauge 5 which carries at least one permanent magnet 4; at least one switching unit 1 is actuated by the permanent magnet (see page 2 lines 35-46) and fastened in or at the container; at least one energizable magnetic coil 11 is coaxial with the switching unit 1 and is energized to generate a magnetic field that actuates the switching unit when the switching unit is functional (see page 2 lines 72-85); and a testing unit to which the switching unit and the coil are electrically connected and that is configured to: detect an electric current flowing through the switching unit and energizing the coil (a blinking bulb 7 indicates a current flow through the coil, which in turn actuates the switching unit 7, this indicates flow of electric current); and determine a functional capability of the switching unit as a function of the detected electric current.  Proper Smith, Schmidt and Urich each teach a fluid level detector and testing function
Allowable Subject Matter
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious a method of operating a unit to detect a filling level of a liquid comprising a switching unit, detecting a current flowing through the switching unit; comparing the detected current to an expected current or current profile; and determining a functional capability of the switching unit depending on the comparison, wherein at least one of the following: (a) a first end of the energizable magnetic coil is electrically connected to the first terminal and a second end of the energizable magnetic coil is electrically connected to the second terminal for the application of the voltage to the energizable magnetic coil via the first and second terminals; and (b): (I) the unit is configured such that: when the switching unit is functional, the current is generated by the actuation with a gradually increase at a first gradient for a first period of time, upon conclusion of which the current abruptly rises at a second gradient that is higher than the first gradient; and when the switching unit is non-functional, the current generated by the actuation gradually increases with the first gradient for the first period of time and continues to gradually increase with the first gradient upon conclusion of the first period of time; and (II) the comparing includes determining, after the actuation, whether the abrupt rise of the current at the second gradient occurs upon completion of the first period of time after the actuation.
Claims 15, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.  The remarks regarding the conductor 20 not connected to terminal 9, or the second terminal switch 2 have been considered.  However, it is noted that Hayman discloses the magnetic field producing coil is at least connected in parallel with the switch (see page 2 lines 4-17).  A parallel connection requires a connection at each end, and thus appears to meet the limitations set forth in condition (a) of the instant claims.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith, Schmidt and Urich each teach a fluid level detector and testing function.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657